DETAILED ACTION
	This Office Action is in response to an Amendment, filed 01 December 2020, wherein Claims 1, 4-5, 9, 12-13, and 18-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 9, and 12 were amended.
No Claims were cancelled.
Claims 18-20 were added.
Claims 1, 4-5, 9, 12-13, and 18-20 stand pending and ready for examination.

Response to Arguments
	Applicant’s arguments and amendments, with regard to the previous claim rejections under 35 USC 102(a)(1), have been fully considered and are persuasive. However, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 9, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL entitled “UPnP Device Architecture 1.0”, by the UPnP Forum, hereinafter “UPNP”, in view of Baba et al. (US 20140214967).

As to Claim 1, UPNP discloses a method of a first device for use of at least one of a broadcast service or content in a multimedia system, the method comprising: obtaining first service endpoint information of a web server of a second device (Section 1.2 describes the discovery process for a control point to search for devices of interest on the network; Section 1.2.2 describes the HTTP search request; Section 1.2.3 describes the HTTP response to the request that includes a URL (first service endpoint information) specified in the LOCATION header of the search response from the discovered device); obtaining second service endpoint information of a service of the second device using the first service endpoint information of the web server (Section 2 describes the next step (after discovering the device) is to learn more about the device and its capabilities, so the device must retrieve a description from the device using the URL provided in the discovery message in an HTTP request; Section 2.8 goes into detail about retrieving a description from the discovered device – the control point retrieves the UPnP description of the device and services using the URL provided in the discovery message); transmitting, to the second device, a request for receiving a notification for a change of first information for use of the at least one of the broadcast service or content, (Section 4 describes the “eventing” process whereby the control point issues a subscription message to a service on the device in order to be notified of events and state changes with the service – using the particular service URL received in the device description in the previous step; See Section 4.1.1 for further details on the service subscription request messaging); receiving, from the second device, the notification (Section 4.2.1 describes how in order to send an event message [to a subscriber] a publisher must send a request with method NOTIFY to notify the subscribing device of an event change in the service); and obtaining changed first information based on the notification (Section 4 (4.2 in particular) describes the event messages, to the subscribing control points, contain the changes to a services state variables so that the control points can update the state of the service with the changed information).
UPNP discloses the process of discovering and subscribing to a device and one or more services on the network of interest. UPNP describes how various services on the device are accessed, utilized, controlled, etc. UPNP does not explicitly disclose the first device being a companion device for communicating with the second device, the second device being a primary receiver for receiving the at least one of the broadcast service or content over a network; and wherein the service comprises a websocket server.
In an analogous art, Baba discloses the first device being a companion device for communicating with the second device, the second device being a primary receiver for receiving the at least one of the broadcast service or content over a network (Fig. 1 – Device 8 & Receiver 4; Paragraphs [0053][0062][0063] describe the receiver as providing broadcast services and stream dependent services to terminal device – the devices cooperatively working together – the devices can dynamically change an application to be executed by a device to be operated cooperatively); and wherein the service comprises a websocket server (Paragraphs [0246][0247] describe how the terminal device can control one or more receiver functions using calls to the websocket server (service on the discovered device) after establishing a connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to implement the discovery and eventing techniques, put forth by the UPNP protocol, in the broadcasting environment put forth by Baba, specifically the communications between the terminal and receiver device.
The suggestion/motivation for doing so would have been to utilize a well-known standard protocol in order to assist the terminal device in discovering, connecting, and controlling the broadcasting device by utilizing a defined protocol such as UPnP.

	As to Claim 4, UPNP/Baba disclose wherein the first device receives the second service endpoint information of the websocket server from the second device without using application to application communication between the first device and the second device (UPNP: Section 2 describes the next step (after discovering the device) is to learn more about the device and its capabilities, so the device must retrieve a description from the device using the URL provided in the discovery message in an HTTP request; Section 2.8 goes into detail about retrieving a description from the discovered device – the control point retrieves the UPnP description of the device and services using the URL provided in the discovery message) (Baba: Paragraphs [0240]-[0242] describe how the terminal device utilizes SSDP to detect the receiver within the home network [before establishing communication path with Websocket].
	Motivation provided above with reference to Claim 1.

As to Claim 5, UPNP/Baba disclose wherein the first information for use of the at least one of the broadcast service or content further comprises address information for accessing the broadcast service or the content (Baba: Section 4 describes the eventing subscription and notifications for changes in the state of the services subscribed by the control device) (Baba: Paragraphs [0485]-[0488] describe how the terminal receives, by push transmission, an activation command (including strings_parameters) for activating a terminal application associated with application_id (sent in the message) – the information is used to request the terminal application (and corresponding content) from the terminal application server in a terminal application request signal message; Paragraph [0378] further describes how the application specific information contains the URL of an external terminal application server storing the terminal application).
Motivation provided above with reference to Claim 1.

Claims 9 and 12-13 contain all the same elements as Claims 1 and 4-5. Therefore, the same rationale applies equally as well.

As to Claim 18, UPNP discloses wherein the first device receives the first service endpoint information of the web server from the second device as an Application-URL header (Section 1.2 describes the discovery process for a control point to search for devices of interest on the network; Section 1.2.2 describes the HTTP search request; Section 1.2.3 describes the HTTP response to the request that includes a URL (first service endpoint information) specified in the LOCATION header of the search response from the discovered device among other information describing the device).

As to Claim 19, UPNP/Baba disclose wherein the first device requests the second service endpoint information of the websocket server of the second device by using the Application-URL header (UPNP: Section 2 describes the next step (after discovering the device) is to learn more about the device and its capabilities, so the device must retrieve a description from the device using the URL provided in the discovery message in an HTTP request; Section 2.8 goes into detail about retrieving a description from the discovered device – the control point retrieves the UPnP description of the device and services using the URL provided in the discovery message).

As to Claim 20, UPNP/Baba disclose wherein the first device receives the second service endpoint information of the websocket server using information of an HTTP/1.1 OK header (UPNP: Section 2 describes the next step (after discovering the device) is to learn more about the device and its capabilities, so the device must retrieve a description from the device using the URL provided in the discovery message in an HTTP request; Section 2.8 goes into detail about retrieving a description from the discovered device – the control point retrieves the UPnP description of the device and services using the URL provided in the discovery message (the response information in the HTTP OK message)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 20160337449) discloses a method and system for managing connections between broadcasting reception devices and terminal devices through the network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459